Curia.

The Court consider that a Juror, circumstanced as Silas Baldwin is, would willingly withdraw himself during an investigation in which he is so deeply interested. But the Court do not consider themselves as having power to order a Grand Juror to withdraw himself from the panel in any particular case. The statute provides, that there shall be eighteen Grand Jurors summoned; and. if they do not all appear, it is the constant practice of the Court to fill the panel by tales, while twelve of them can find a bill of indictment. This surplusage is designed to guard against the injury to public justice which might arise if it were necessary that the whole panel should unite in a presentment, as a Petit Jury must in a verdict. In such case the self-interested or the near Relative might prevent an indictment. In the present case no serious injury can arise to the government from the personal presence of the accused. The Jury will proceed in then duty, and it will be their concern to see that the Juror’s conduct, vSiich is certainly calculated to impress an unfavourable, opinion of him, does not enter into their decision upon his case.
The Grand Jury presented a bill of indictment against Silas Baldwin, and the nest term he was convicted by verdict of the Petit Jury.